

116 HRES 474 IH: Condemning the decision of the Parliamentary Assembly of the Council of Europe to restore full rights to Russia within the Council.
U.S. House of Representatives
2019-07-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 474IN THE HOUSE OF REPRESENTATIVESJuly 2, 2019Ms. Kaptur (for herself, Mr. Harris, Mr. Quigley, and Mr. Fitzpatrick) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Oversight and Reform, Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONCondemning the decision of the Parliamentary Assembly of the Council of Europe to restore full
			 rights to Russia within the Council.
	
 Whereas, in February 2014, in direct opposition to international law, Russian troops and other officials began entering the Crimean Peninsula and occupying military and government infrastructure;
 Whereas, in March 2014, the Parliament of Russia approved the deployment of Russian troops on Ukrainian territory;
 Whereas, in April 2014, in response to the occupation, the Parliamentary Assembly of the Council of Europe (PACE) declared that the annexation of Crimea by Russia violated the Statute of the Council of Europe and Russia’s commitments to the Council;
 Whereas PACE ratified Resolution 1990 (2014), which included a motion suspending Russia’s voting rights, the right to be represented in the PACE’s leading bodies, and the right to participate in election observation missions;
 Whereas Russia’s occupation of Crimea in Ukraine has been widely condemned by the international community as a direct violation of the territorial integrity of Ukraine;
 Whereas, on March 27, 2014, the United Nations General Assembly adopted Resolution 68/292 which called for states and international organizations to continue to recognize Crimea as a part of Ukraine;
 Whereas through Resolution 2034 (2015), PACE urged the Russian authorities to reverse the illegal annexation of Crimea, investigate allegations of human rights abuses, disband all paramilitary within the region, and reverse the closure of the Crimean Tatar television channel, ATR;
 Whereas PACE stated that The Assembly reserves the right to annul the credentials of the Russian delegation, if the Russian Federation does not de-escalate the situation and reverse the annexation of Crimea.;
 Whereas, since 2014, Russia has continued to engage in acts of intimidation and direct violation of international law;
 Whereas, since 2014, Russia has been in direct violation of its obligations under the 1994 Budapest Memorandum in using threat and force against the territorial integrity of Ukraine;
 Whereas, since 2014, Russia has been in direct violation of its obligations under the Helsinki Final Act with respect to its violation of Ukraine’s territorial integrity;
 Whereas the United Nations Human Rights Monitoring Mission has reported human rights violations in Crimea against the Crimean Tatars, ethnic Ukrainians, and non-Russian Orthodox religious minorities;
 Whereas, in November 2018, Russian warships fired on and seized Ukrainian naval ships near the Crimean Peninsula in the Kerch Strait and captured 24 Ukrainian sailors;
 Whereas, in May 2019, the United Nations Tribunal for the Law of the Sea declared that Russian authorities must release the detained Ukrainian sailors by June 25, 2019;
 Whereas, by June 26, 2019, Russia had yet to release the 24 detained sailors; and Whereas despite the lack of action taken by Russia to remove troops from Crimea, release the detained sailors, and restore Ukraine’s territorial integrity, the Council of Europe reinstated full rights in the Council to Russia in a vote 118 in favor and 62 against: Now, therefore, be it
	
 That the House of Representatives— (1)reiterates its support for the territorial integrity of Ukraine and recognition of Crimea as a part of Ukraine;
 (2)reaffirms the support of the United States for the sovereignty of Ukraine; (3)reaffirms the commitment of the United States to ensure that democratic principles, the rule of law, and human rights protections are upheld in the illegally occupied territory of Crimea;
 (4)condemns all human rights and territorial violations carried out by Russia with respect to Crimea; (5)condemns Russia’s violations of its obligations under international agreements with respect to sovereignty of nations and the protection of human rights;
 (6)condemns PACE’s decision to restore full rights to Russia in the Council of Europe, despite continued violations of international law with regards to Crimea;
 (7)calls on PACE to hold Russia to the standards set forth in the Statute of the Council of Europe; (8)welcomes the sanctions that have been imposed on Russia by the United States and our European Union allies;
 (9)calls on the Government of the United States to continue to issue sanctions which are set forth under the Countering America’s Adversaries Through Sanctions Act of 2017 (Public Law 115–44), as well as sanctions under the Sergei Magnitsky Rule of Law Accountability Act of 2012 and the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note); and
 (10)calls for the United States and the European Union to impose additional sanctions on Russia if on the 1-year anniversary of Russia’s aggression near the Kerch Strait, the Ukrainian ships and the detained sailors are still in Russian custody.
			